     Case 2:20-cv-01160-JAM-CKD Document 4 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AKIKA PARKER,                                   No. 2:20-cv-1160-JAM-CKD PS
12                       Plaintiff,
13             v.                                     ORDER
14    J.P. MORGAN CHASE,
15                       Defendant.
16

17            On March 25, 2021, the magistrate judge filed findings and recommendations (ECF

18   No. 3), which were served on plaintiff and which contained notice that any objections to the

19   findings and recommendations were to be filed within twenty-one (21) days. No objections were

20   filed. Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24   ////

25   ////

26   ////

27   ////

28   ////
                                                      1
     Case 2:20-cv-01160-JAM-CKD Document 4 Filed 04/27/21 Page 2 of 2


 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the findings and recommendations in full.1 Accordingly,
 3   IT IS HEREBY ORDERED that:
 4       1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
 5       2. Plaintiff’s complaint is DISMISSED with prejudice; and
 6       3. The Clerk of Court is directed to CLOSE this case.
 7

 8
     DATED: April 26, 2021                          /s/ John A. Mendez
 9
                                                    THE HONORABLE JOHN A. MENDEZ
10                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22   1
       The court notes that, by coincidence, plaintiff’s earlier-filed case No. 2:20-cv-0455-KJM-CKD
23   (referred to by the magistrate judge as Parker I) was dismissed by the assigned Chief District
     Judge in an order filed moments after the magistrate judge’s findings and recommendations were
24   issued in this case. Thus, the complaint in this suit no longer duplicates an ongoing suit in this
     court. However, the magistrate judge’s reasoning still applies with equal force because this suit
25   now duplicates a prior suit that has been dismissed by final judgment. See Mpoyo v. Litton
26   Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005) (res judicata applies when an earlier suit
     “(1) involved the same ‘claim’ or cause of action as the later suit, (2) reached a final judgment on
27   the merits, and (3) involved identical parties or privies”; discussing the same four criteria for
     evaluating whether cases involve same claim or cause of action that apply when considering
28   duplicative cases ongoing in same court).
                                                         2
